Citation Nr: 0842516	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to an increased initial rating for post 
traumatic stress disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
histoplasmosis, to include a lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) dated in April 2006 and 
February 2007.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A copy of 
the transcript of that hearing has been made a part of the 
claims file.

The issues of entitlement to service connection for hearing 
loss and whether new and material evidence has been submitted 
to reopen a claim for service connection for histoplasmosis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The veteran did not submit a substantive appeal concerning an 
increased initial rating for PTSD.


CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue concerning 
an increased initial rating for PTSD.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), 20.302(b) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted entitlement to service connection and 
a 50 percent disability rating in a February 2007 rating 
decision.  He appealed that decision in a December 2007 
written notice of disagreement and also expressed his 
disagreement in his sworn testimony at the December 2007 
Travel Board hearing.  Thereafter, the veteran was issued a 
statement of the case in January 2008.  Since that date, no 
VA Form 9 or other documentation indicating a desire to 
continue the appeal has been received.  Therefore, the 
requirements for an appeal as to that issue have not been 
met. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Accordingly, the Board does not have jurisdiction to review 
the appeal of the issue concerning an increased initial 
rating for PTSD and it is dismissed.  38 U.S.C.A. § 7104.


ORDER

The claim for an increased initial rating for PTSD is 
dismissed.


REMAND

The veteran claims entitlement to service connection for 
hearing loss.  Records dating from January 2000 indicate that 
the veteran may have applied for Social Security 
Administration (SSA) benefits and is in receipt of benefits 
currently for his disabilities.  These records have not been 
sought and must be sought prior to adjudication by the Board.

The veteran claimed that he has submitted new and material 
evidence sufficient to reopen a claim for entitlement to 
service connection for histoplasmosis in September 2005.  
That claim was denied by the RO in an April 2006 rating 
decision which the veteran filed a notice of appeal 
sufficient to qualify as a notice of disagreement to, inter 
alia, the issue of a lung condition in September 2006.  As 
this notice of disagreement was received within a year of the 
issuance of the rating decision, it is considered to be a 
timely notice of disagreement and therefore warrants the 
issuance of a statement of the case so that the veteran has 
the opportunity to fully appeal this claim should he desire 
to do so.  This issue is therefore remanded for the issuance 
of a statement of the case in order to afford the veteran the 
opportunity to perfect his appeal.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's SSA records.  If 
no records are available, make a note of 
attempts to obtain any records and the 
reason for their unavailability.

2.  Thereafter readjudicate the claims on 
appeal and issue the veteran a statement 
of the case which includes the issue of 
whether new and material evidence has been 
submitted to reopen a claim for 
entitlement to service connection to 
histoplasmosis, to include a lung 
condition.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


